Citation Nr: 0737239	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a neck 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975.

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reopened the veteran's claim for 
service connection, that at the time also included a 
disability involving the shoulder.  

In February 2006 the RO granted service connection for 
shoulder disabilities as a residual of surgery for 
hidradenitis, for which the veteran is service connected.  
The RO continued the denial of the veteran's claim for 
service connection for neck disability.  

The Board of Veterans' Appeals (Board) has framed the issue 
as whether new and material evidence has been submitted to 
reopen the claim for a neck condition since a rating decision 
dated June 1996 had previously denied the claim.  In Barnett 
v. Brown, 8 Vet. App. 1 (1995) the United States Court of 
Appeals for Veterans Claims (Court) instructed that the Board 
must initially address the issue of whether or not new and 
material evidence has been submitted to reopen a claim in 
cases where there is a prior final decision. See also 
McGinnis v. Brown, 4 Vet. App. 239 (1993).


FINDINGS OF FACT

1. The RO denied the claim	 for service connection for 
neck disability in a June 1996 rating decision. The RO 
notified the veteran his claim had been denied in a June 1996 
letter. The veteran did not appeal.

2. The evidence submitted since the June 1996 rating decision 
includes medical opinion statements from the veteran's 
private physician that relates his chronic muscle spasms of 
the neck to surgeries performed to treat his service-
connected hidradenitis, which is evidence that relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1. The June 1996 RO decision denying service connection for 
neck disability is final. 38 U.S.C.A. § 7104(b)(West 2002); 
38 C.F.R. § 3.104, 20.1103 (1995).

2. New and material evidence has been submitted to reopen the 
claim for service connection for neck disability.  38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board must first address VA's duty to notify and assist 
claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The decision below reopens the veteran's 
claim for service connection for a neck disorder.  Therefore, 
at this time there can be no prejudice in adjudicating this 
aspect of the claim due to any defect associated with VA 
compliance with the duties to notify or to assist.

Claim to Reopen

The veteran filed his original claim for service connection 
for neck disability in March 1996.  The veteran contended his 
neck disability was a consequence of surgical treatment for 
his service connected hidradenitis.  The RO denied the claim 
for service connection in a June 1996 rating decision, 
finding there was no evidence of neck disorder linked to the 
veteran's other disabilities or its treatment. The RO 
notified the veteran that his claim had been denied in a June 
1996 letter. The veteran did not appeal. The June 1996 rating 
decision became final. 38 U.S.C.A. § 7104(b)(West 2002); 38 
C.F.R. § 3.104, 20.1103 (1995).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself, or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the clam sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156 (2007).

The evidence of record at the time of the 1996 decision 
included the veteran's service medical records, VA and 
private medical records, and a May 1996 electromyograph which 
revealed no electrophysiological evidence of right cervical 
radiculopathy.  In addition, the veteran underwent April 1996 
VA dermatology and peripheral nerve examinations which noted 
complaints of pain and stiffness in the neck and shoulders, 
but neither examiner reached a definitive diagnosis of right 
neck pathology.  

The evidence submitted since June 1996 includes additional 
private and VA outpatient treatment records which reflect 
varying diagnoses of cervical spine pathology; April 2002, 
July 2002, and June 2004 medical opinion statements from his 
private physician which link current neck complaints to 
residuals of surgery performed to treat his service-connected 
suppurative hidradenitis, and several 2004 VA examinations 
which do not address any relationship between current neck 
disability and service or his service-connected disability.  

The additional evidence submitted includes current diagnoses 
of neck disability, together with a medical opinion relating 
the veteran's neck pain to the residuals of surgery performed 
to treat his service-connected suppurative hidradenitis.  
This evidence is new, and raises a possibility of 
substantiating the veteran's claim. As such, new and material 
evidence has been submitted, and the claim for service 
connection for neck disability is reopened.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for neck disability is reopened, and 
to this extent the appeal is granted.


REMAND

Although the claim for service connection has been reopened, 
additional development is needed before a final determination 
may be entered.  As set out above, a private physician has 
indicated that some of the veteran's neck complaints may be 
attributed to the consequences of surgery performed to treat 
the veteran's hidradenitis.  Since the veteran has had a 
number of diagnoses entered into his records regarding his 
neck, it would be useful to obtain an opinion that more 
precisely addresses whether the veteran has any distinct 
disability/entity caused by the residuals of his surgery, 
and/or whether the surgery residuals are considered to have 
exacerbated underlying neck pathologies.  

Accordingly, the case is remanded for the following:

1.  The veteran should be scheduled for an 
examination of his neck.  The claims folder should 
be provided to the examiner to ensure his or her 
familiarity with the veteran's pertinent history, 
and a notation to the effect that the claims folder 
was reviewed should be included in any report 
provided.  Any indicated tests or studies should be 
performed.  In the examination report, the examiner 
is requested to identify each disorder of the neck 
and to offer an opinion as to whether it is at 
least as likely as not that any such disorder was 
caused by surgery or residuals of surgery to treat 
the veteran's hidradenitis, and/or whether it is at 
least as likely as not that surgery or residuals of 
surgery to treat the veteran's hidradenitis, has 
caused an increase in severity of any neck disorder 
found to be present.  

2.  After satisfying any outstanding duty to notify 
and assist the veteran, the veteran's service 
connection claim should be re-adjudicated.  If it 
remains denied, the veteran and his representative 
should be provided a supplemental statement of the 
case and given an opportunity to respond before the 
case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


